980 F.2d 734
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Dennis CORDES, Plaintiff,James Johnson, Plaintiff-Appellant,v.Larry MAY;  Willis Sargent, Defendants-Appellees,Willie Brown, Plaintiff-Appellant,v.A.L. Lockhart;  Willis Sargent, Defendants-Appellees.
No. 92-2553.
United States Court of Appeals,Eighth Circuit.
Submitted:  November 4, 1992.Filed:  December 7, 1992.

Before MAGILL, LOKEN, and HANSEN, Circuit Judges.
PER CURIAM.


1
Willie Brown and James Johnson, Arkansas inmates, appeal from the magistrate judge's1 entry of judgment in favor of defendant prison officials in this 42 U.S.C. § 1983 action.


2
Brown, Johnson, and Dennis Cordes asserted claims of inhumane conditions of confinement, due process violations, and retaliatory transfer.  After conducting a one-day non-jury trial, the magistrate judge dismissed plaintiffs' claims.


3
Brown and Johnson are proceeding in forma pauperis.  They have neither provided nor requested a transcript of the trial.  See Fed.  R. App.  P. 10(b).  We are unconvinced that their arguments of trial error are of sufficient merit to justify preparation of the transcript at government expense.  Thus, we do not review these issues.   See Schmid v. United Bhd. of Carpenters, 827 F.2d 384, 386 (8th Cir. 1987) (per curiam), cert. denied, 484 U.S. 1071 (1988).


4
Accordingly, the appeal is dismissed.  See 8th Cir.  R. 3C.



1
 The Honorable Henry L. Jones, Jr., United States Magistrate Judge for the Eastern District of Arkansas, to whom the case was referred for final disposition by consent of the parties pursuant to 28 U.S.C. § 636(c)